           Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 1 of 8



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

KYLE SMITH,                                            §
                                                       §
                 Plaintiff,                            §
                                                       §
v.                                                     §                    1:18-CV-1000-RP
                                                       §
FLEETCOR TECHNOLOGIES                                  §
OPERATING COMPANY, L.L.C. and                          §
FLEETCOR TECHNOLOGIES, INC.,                           §
                                                       §
                 Defendants.                           §

                                                  ORDER

        Before the Court is Defendants FleetCor Technologies Operating Company, L.L.C. and

FleetCor Technologies, Inc.’s (collectively, “FleetCor”) Motion for Reconsideration, (Dkt. 29), and

Plaintiff Kyle Smith’s (“Smith”) response, (Dkt. 31). Having considered the motion and the

responsive filing, the Court finds that the motion should be denied.

                                           I. BACKGROUND

        FleetCor filed a motion for summary judgment, (Mot. Summ. J., Dkt. 28), which this Court

granted in part and denied in part,1 (Order, Dkt. 28). FleetCor then filed the instant motion, seeking

reconsideration of this Court’s order, “particularly with respect to the burden of proof applied to

[Smith’s] ADEA discrimination claim.”2 (Mot., Dkt. 29, at 1). According to FleetCor, the Court

applied the “motivating factor standard” instead of the “but for standard” and, under the but for



1 The Court held that FleetCor was entitled to summary judgment on Smith’s ADEA and TCHRA retaliation
claims but was not entitled to summary judgment on Smith’s ADEA and TCHRA claims of age
discrimination. (Order, Dkt. 28, at 15).
2 FleetCor, in a footnote, also asks the Court’s “indulgence in reconsidering its ruling on the TCHRA age

claim.” (Mot., Dkt. 29-2, at 3). Because the Court finds that Smith has produced sufficient evidence to create
a genuine issue of material fact under the ADEA’s “but for” standard, the Court does not find that he failed
to produce sufficient evidence to create a genuine issue of material fact under the TCHRA’s less burdensome
“motivating factor” standard.
           Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 2 of 8



standard, Smith would fall short of showing that he would not have been terminated but for his age.

(Id. at 1–2, Dkt. 29-2, at 10). Smith disagrees about the standard applied by the Court and argues

that, in any event, Smith met the but for standard. (Resp., Dkt. 31, at 2).

                                       II. LEGAL STANDARD

        “[T]he Federal Rules of Civil Procedure do not recognize a general motion for

reconsideration.” St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997).

American Title asserts its motion under Rule 54(b). “[A]ny order or other decision, however

designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

parties does not end the action as to any of the claims or parties and may be revised at any time

before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”

Fed. R. Civ. P. 54(b). “Rule 54(b) allows parties to seek reconsideration of interlocutory orders and

authorizes the district court to revise at any time any order or other decision that does not end the

action.” Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (cleaned up) (citing Fed. R.

Civ. P. 54(b)). “Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for any

reason it deems sufficient, even in the absence of new evidence or an intervening change in or

clarification of the substantive law.’” Id. (quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910

F.2d 167, 185 (5th Cir. 1990)). “Rule 54(b)’s approach to the interlocutory presentation of new

arguments as the case evolves can be more flexible, reflecting the ‘inherent power of the rendering

district court to afford such relief from interlocutory judgments as justice requires.’” Id. at 337

(quoting Cobell v. Jewell, 802 F.3d 12, 25–26 (D.C. Cir. 2015)).

                                           III. DISCUSSION

        At the outset, the Court clarifies that it relied on and applied the but for standard, set forth

by the Supreme Court in Gross v. FBL Financial Services, Inc., 557 U.S. 167 (2009), to Smith’s ADEA

claim. (See Resp., Dkt. 31, at 2–3) (noting the many instances in which the Court applied the but for



                                                     2
             Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 3 of 8



standard). FleetCor insists, however, that the but for standard means that Smith must come forward

with “substantial evidence that his age was the sole reason for his termination.” (Mot., Dkt. 29-2,

at 3). The Court disagrees. The Fifth Circuit has explained that “‘but-for cause’ does not mean ‘sole

cause.”’ Leal v. McHugh, 731 F.3d 405, 415 (5th Cir. 2013) (citing Black’s Law Dictionary 250 (9th ed.

2009) (defining “but-for cause” as “[t]he cause without which the event could not have occurred—

[a]lso termed actual cause; cause in fact; factual cause” and defining “sole cause,” in relevant part, as

“[t]he only cause that, from a legal viewpoint, produces an event or injury”)). This Court proceeds

using the standard it applied in its original Order: whether Smith’s employment was terminated

because of his age.

          In its motion for reconsideration, FleetCor argues that Smith failed to meet the heightened

showing of pretext. First, on the issue of disparate treatment, FleetCor claims that Smith “and hence

the Court in the Order” did not cite to any evidence showing that Smith’s and his coworker

Matthew Thomason’s expense policy violations were “‘nearly identical’ in length, volume, and

degree.” (Mot., Dkt. 29-2, at 3) (citing Perez v. Texas Dep’t of Crim. Just., Institutional Div., 395 F.3d 206,

213 (5th Cir. 2004)). FleetCor imposes a meaning on nearly identical that seems to remove “nearly”

from the phrase, and FleetCor offers no support for its notion that Smith was required to show that

his expense report violations were nearly identical to his coworker’s specifically in length, volume,

and degree.3

          Second, FleetCor takes issue with the Court’s discussion of FleetCor’s progressive discipline

policy, contending that failing to follow its nonmandatory policy cannot establish pretext. FleetCor

points to two deposition excerpts to show that its policy was nonmandatory: page 82 of John

Molnar’s (“Molnar”) deposition transcript and page 95 of Crystal Williams’s (“Williams”) deposition

transcript. (Mot., Dkt. 29-2, at 4). Although the parties both attached excerpts of Molnar’s


3   Perhaps Smith made that showing, but the Court will not hold Smith to a new, unsupported requirement.


                                                      3
           Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 4 of 8



deposition to the original motion for summary judgment and response brief, they did not include

page 82. The Court therefore does not have that evidence before it.

        The Court can review the page of Williams’s deposition as FleetCor attached it to their

Motion for Reconsideration. (Dkt. 29-1, at 1–2). After reviewing that page, it appears that Williams

was deposed about FleetCor’s progressive discipline policy. Williams stated said that FleetCor had a

policy that outlined the steps to be followed. (Id. at 2). She explained that if a violation was

“egregious enough,” FleetCor could skip steps and terminate someone “on the spot.” (Id.). Then she

said that FleetCor could skip steps “as we deem necessary.” (Id.). Williams did not say that the policy

was not mandatory. Rather, she said that the policy allowed exceptions.

        The existence of exceptions within the policy does not render it nonmandatory because

someone would invariably still need to review the policy, read that certain provisions of it allow an

exception to be made, and decide that the policy allowed an exception to be made with respect to

the specific misconduct at issue. Following those steps under the policy is still following the policy.

In any event, even if FleetCor’s policy was nonmandatory, FleetCor admits that a nonmandatory

policy can raise a material fact of pretext if there is evidence that the policy was applied differently to

similarly situated employees but claims that Smith “offered no evidence that FleetCor’s

administration of its non-mandatory progressive discipline policy was discriminatory.” (Mot., Dkt.

29-2, at 4–5). However, Smith did come forward with evidence that FleetCor gave Thomason, who

was 29, “multiple reminders and warnings about his [expense report] delinquencies.” (Resp. Mot.

Summ. J., Dkt. 22, at 7).

        Third, FleetCor argues that the Court erred in finding that Smith presented enough evidence

to create a fact issue regarding whether FleetCor wanted to replace older employees with younger

ones. FleetCor takes issue with the Court’s analysis of Smith’s supervisor’s age-based comments and

FleetCor’s hiring practices. According to Smith, he and Molnar, who was his supervisor, discussed



                                                    4
           Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 5 of 8



“how the organization was getting younger” and that Smith was being “treated differently than some

of those younger people [and] held to a different standard than . . . younger colleagues, [and]

subjected to treatment that . . . younger colleagues were not being subjected to.” (Smith Depo., Dkt.

23-2, at 19). Smith cited to Molnar what he saw as evidence that FleetCor was “get[ting] rid of older

employees” in favor of “these new faces and they are all younger, inexperienced salespeople.” (Id. at

20). Molnar allegedly responded, “Look, I recognize it.” (Id. at 21). In addition, in a conversation

with Smith, Molnar referred to those new employees as “young bucks.” (Id. at 25).

        FleetCor contends that those conversations and Molnar’s comments do not show that

FleetCor desired to replace older employees with young ones and do not amount to “specific

evidence that older applicants who were equally qualified were rejected in favor of younger

applicants.” (Mot., Dkt. 29-2, at 5). FleetCor fails to support its assertion with a citation or any legal

support. FleetCor also insists that the “young bucks” comment was a stray remark that should be

disregarded. (Mot., Dkt. 29-2, at 5). It was not. Smith has not relied solely on a lone comment;

rather, the evidence of that remark, which was made by the decisionmaker, was accompanied by

other evidence indicative of discriminatory animus. Overall, FleetCor seems to misunderstand the

Court’s task and its conclusion. The issue before the Court was not whether Smith had proven

discriminatory hiring practices but instead was whether, after drawing all justifiable inferences in

Smith’s favor, a reasonable jury could conclude that FleetCor was not being truthful about some of

its stated reasons for terminating Smith and therefore FleetCor was not entitled to summary

judgment. The Court concluded that Smith had presented sufficient evidence of age-related

comments made by a supervisor to show pretext and discriminatory motive and preclude summary

judgment in FleetCor’s favor.

        FleetCor next argues that its proffered reasons for termination remain undisputed: the audit

results, Smith’s failure to follow the travel and expense policy, Smith’s unsatisfactory audit



                                                     5
            Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 6 of 8



submissions, and Smith’s coworkers calling him belligerent. (Mot., Dkt. 29-2, at 5–8). As the Court

set out in its Order, “Smith does not dispute that FleetCor has articulated a neutral,

nondiscriminatory reason for terminating his employment.” (Order, Dkt. 28. at 5). The Court

addressed in its Order, and here, Smith’s claims of pretext with respect to FleetCor’s proffered

reasons. For the sake of being comprehensive, the Court will again consider whether a reasonable

jury might infer that FleetCor’s reasons for Smith’s termination were untrue.4

        In its motion, FleetCor focuses on Smith’s coworkers’ comments and complaints about

Smith. FleetCor specifically raises these alleged comments by coworkers: David Strider’s (“Strider”)

complaint to Molnar that Smith referred to Strider’s reports as “incompetent,” Jody Terakawa’s

“reported difficulties working with Plaintiff,” and Thomason’s deposition testimony that he found

Smith to be “overreaching” and “ridiculous” at times, “could see where other people . . . might have

found [Plaintiff] unappetizing,” and “was certainly the most demanding” of the a particular team.

(Mot., Dkt. 29-2, at 6–7).

        At the outset, the Court notes that FleetCor now presents some of that evidence in a

possibly misleading context. For example, when Smith discovered that FleetCor had made a mistake

with a customer that potentially violated the customer’s contract, he talked to Strider about reporting

the mistake to FleetCor’s legal department. (Smith Depo., Dkt. 23-1, at 12–13). After that

conversation, Smith testified that Smith told Molnar that Strider had “screamed” at him, “Are you

calling my team incompetent?” (Id. at 13). FleetCor, perhaps unintentionally, states that Strider

“reported to Molnar that [Smith] referred to Strider’s employees as ‘incompetent.’” (Mot., Dkt. 29-2,

at 6). Even assuming that Smith’s coworkers complained to Molnar about Smith at other times, as

the Court explained in its Order:


4 To the extent FleetCor believes the Court relied on a factual issue that was not proffered by FleetCor as a
reason for Smith’s termination, the Court clarifies that it did not rely on those factual issues to reach its
conclusion that FleetCor cannot be granted summary judgment. (See Mot., Dkt. 29-2, at 8–9).


                                                       6
           Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 7 of 8



       Smith cites to evidence that he had no disciplinary history, (Smith Depo., Dkt. 23-2,
       at 47; Williams Depo., Dkt. 21-14, at 32). Smith testified that he had no personality
       conflicts with anyone and had great relationships overall, despite some natural friction
       with the vendor enrollment team, (Smith Depo., Dkt. 23-2, at 14–16, 33–34). Smith
       corroborates his testimony with the deposition of Thomason who testified that it was
       understandable that there might have been friction between Smith and other teams
       because of the nature of Smith’s accounts. (Thomason Depo., Dkt. 23-5, at 7–8, 23–
       24). Thomason explained that Smith’s work was “nonstandard[,] so you couldn’t just
       hand it over to the implementation team and -- and let them run with it.” (Id. at 7).
       FleetCor argues that Smith’s denials of any problems with his work relationships is not
       sufficient to raise a genuine fact issue. (Reply Mot. Summ. J., Dkt. 25, at 3). While it is
       true that an “employee’s subjective belief that he was discriminated against, standing
       alone, is not adequate evidence to survive a motion for summary judgment,” Raina v.
       Veneman, 152 F. App’x 348, 350 (5th Cir. 2005), Smith’s belief does not stand alone.
       The observations and conclusions of at least one of his coworkers and the lack of
       disciplinary action against him over a long career support his position that there were
       no behavioral issues. (See Thomason Depo., Dkt. 23-5, at 7–8; Williams Depo., Dkt.
       21-14, at 32).

(Order, Dkt. 28, at 7–8). Nothing in FleetCor’s motion persuades the Court to reach a different

conclusion upon reconsideration that a reasonable jury might infer that FleetCor’s reasons for

Smith’s termination were untrue.

       FleetCor also disagrees with the Court’s conclusion regarding FleetCor’s claim that Smith

was terminated for failing to cooperate with the audit was pretext. FleetCor suggests that the Court

second guessed FleetCor’s assessment of Smith’s audit results. (Mot., Dkt. 29-2). In its motion for

summary judgment, FleetCor explained that it had lost trust in Smith “based on his failure to submit

expense reports for over 15 months, the unsatisfactory nature of what he finally submitted, [and] his

perceived disregard of policy in the decision-markers’ minds.” (Mot. Summ. J., Dkt. 21-2, at 9). In its

Order on FleetCor’s motion for summary judgment, the Court noted that Smith testified he

complied with every deadline and submitted his receipts in an organized fashion. (Order, Dkt. 28, at

8). FleetCor takes issue with the Court’s “reference to a factual issue of whether [Smith] submitted

his receipts in a shoebox, but FleetCor did not proffer this as a reason for termination.” (Mot., Dkt.

29-2, at 9). FleetCor has that wrong. FleetCor stated that Smith was terminated, in part, because of

the “unsatisfactory nature of what [he] submitted.” (Mot. Summ. J., Dkt. 21-2, at 9). Regarding


                                                   7
            Case 1:18-cv-01000-RP Document 32 Filed 03/17/21 Page 8 of 8



Smith’s failure to submit expense reports and perceived disregard of policy, Smith presented

substantial evidence that Thomason, who also was a salesperson and who also was supervised by

Molnar—but was 29 years old—violated the expense report policy during the same time frame with

multi-month delinquencies that resulted in the deactivation of his expense card. (Resp. Mot. Summ.

J., Dkt. 22, at 9–11). Yet, Molnar allegedly promoted Thomason and terminated Smith. (Id. at 10).

The difference in the way FleetCor treated Smith and Thomason, two similarly-situated employees

who committed nearly identical misconduct, is evidence of pretext. (See Order, Dkt. 28, at 6–7). In

sum, nothing FleetCor raises in its Motion for Reconsideration persuades the Court to alter its

ruling.

                                        IV. CONCLUSION

          For these reasons, FleetCor’s Motion for Reconsideration, (Dkt. 29), is DENIED.

          SIGNED on March 17, 2021.



                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                  8
